Citation Nr: 1510919	
Decision Date: 03/16/15    Archive Date: 03/27/15

DOCKET NO.  13-00 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial compensable rating for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

R.M.K., Counsel


INTRODUCTION

The Veteran had active military service from May 1975 to January 1985 and from January 2004 to February 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In that decision, the RO awarded service connection for sleep apnea and assigned an initial noncompensable rating effective February 3, 2005.  The Veteran has appealed the initial rating assigned.

The Board notes that in August 2011 service connection for sleep apnea was granted due to aggravation of a preexisting disability.  In rating the disability, the RO found that prior to aggravation the Veteran's sleep apnea was considered 50 percent disabling under Diagnostic Code 6847, and that it remained 50 percent disabling after service connection was established.  As such, after deducting the pre-aggravation percentage (50 percent), the RO assigned a noncompensable (0 percent) rating for the service-connected sleep apnea with an effective date of February 3, 2005.  38 C.F.R. § 4.22 (2013).

In deciding this claim, the Board has not only reviewed the Veteran's physical claims file but also his file on the electronic "Virtual VA" system. 

In connection with this appeal, the Veteran and his spouse testified before the undersigned Veterans Law Judge (VLJ) during a July 2014 central office hearing.  A copy of the transcript is associated with Virtual VA.  Additional evidence was received at the hearing, for which a verbal waiver of initial RO consideration was provided.  38 C.F.R. § 20.1304 (2013).


FINDING OF FACT
 
For the entire rating period on appeal, the Veteran's service-connected sleep apnea has required use of a continuous airway pressure (CPAP) machine for breathing assistance, but has not been manifested by chronic respiratory failure with carbon dioxide retention or cor pulmonale nor has it required a tracheostomy.


CONCLUSION OF LAW

The criterion for an initial compensable rating for sleep apnea is not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.322, 4.1, 4.20, 4.22, 4.27, 4.3, 4.7, 4.97, Diagnostic Code 6847 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions pursuant to the Veterans Claims Assistance Act (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).  Here, the Veteran has appealed the initial rating assigned for sleep apnea following an award of service connection.  The United States Court of Appeals for Veterans Claims (Court) has held that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Dunlap v. Nicholson, 21 Vet. App. 112, 118-19 (2007).  Therefore, no further notice is needed under VCAA.

The duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's available service treatment records, as well as his post- service medical records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

Additionally, a VA examination was conducted in November 2009.  The examiner conducted a physical examination, reviewed the claims files, recorded clinical findings, and diagnosed the Veteran.  Since the examination included sufficient detail as to the current severity of the Veteran's sleep apnea, the Board concludes that the examination is adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Since the November 2009 VA examination, the Board finds no credible lay or medical evidence suggesting an increased severity of symptoms to the extent that a higher rating may be possible under the applicable rating criteria.  As such, there is no duty to provide further medical examination on this claim.  See VAOPGCPREC 11-95 (Apr. 7, 1995).

With respect to the Veteran's July 2014 Board hearing, the Board notes that the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned VLJ.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c) (2) requires that the RO Decision Review Officer or VLJ who chairs a hearing to fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the July 2014 hearing, the undersigned VLJ stated the issue on appeal.  Also, information was solicited regarding the Veteran's sleep apnea and why he believed this disability warranted a higher rating.  As such, the Board finds that, consistent with Bryant, the undersigned VLJ complied with the duties set forth in 38 C.F.R. 3.103(c) (2) and that the hearing was legally sufficient.  Moreover, neither the Veteran nor his representative has argued that there was any prejudicial error.  

II. Merits of the Claim

The Veteran has been assigned a noncompensable initial evaluation under Diagnostic Code 6847 from February 3, 2005.  In January 2011, the Board granted service connection for sleep apnea as being aggravated by service.  

The RO implemented the grant of service connection by way of an August 2011 rating decision.  The RO found that the level of his sleep apnea disability prior to and after service aggravation had been 50 percent disabling such that a noncompensable evaluation was assigned pursuant to Diagnostic Code 6847.

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1.  Where the veteran timely appealed the rating initially assigned for the service-connected disability within one year of the notice of the establishment of service connection for it, VA must consider whether the veteran is entitled to "staged" ratings to compensate for times since filing his claim when the disability may have been more severe than at other times during the course of his appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Under Diagnostic Code 6847, a noncompensable evaluation is assigned for asymptomatic sleep apnea with documented sleep disorder breathing.  38 C.F.R. § 4.97, Diagnostic Code 6847.  A 30 percent evaluation is assigned for sleep apnea with persistent day-time hypersomnolence.  A 50 percent evaluation is assigned for sleep apnea requiring the use of a breathing assistance device such as a continuous airway pressure (CPAP) machine.  A 100 percent evaluation is assigned for sleep apnea with chronic respiratory failure with carbon dioxide retention or cor pulmonale, or; requiring a tracheostomy. 

In cases involving aggravation by active service, the rating will reflect only the degree of disability over and above the degree of disability existing at the time of entrance into active service, whether the particular condition was noted at the time of entrance into active service, or whether it is determined upon the evidence of record to have existing at that time.  38 C.F.R. § 3.322.  It is necessary to deduct from the present evaluation the degree, if ascertainable, of the disability existing at the time of entrance into active service, in terms of the rating schedule except that if the disability is total (100 percent) no deduction will be made.  Id.  If the degree of disability at the time of entrance into service is not ascertainable in terms of the schedule, no deduction will be made.

Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The Board has thoroughly reviewed all the evidence in the Veteran's claim files. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

The Veteran was examined in December 2003 and was prescribed a CPAP machine prior to entering active duty in January 2004.  On January 7, 2004, the Veteran was placed on a permanent profile for sleep apnea and it was stated that he "[s]hould not be deployed a field exercise or operation where electricity is not available nightly."  

The Veteran stated in correspondence to VA and testimony before the undersigned that he was exposed to hostile fire areas while in service, which required him to carry combat gear and precluded him from taking the CPAP machine with him.  Moreover, he stated that the CPAP machine required steady electrical current and distilled water to operate effectively, which was not always available to him; therefore, his sleep apnea worsened as he was not able to use the machine as it was prescribed.  He only was able to use the CPAP machine 30 to 40 percent of the time.  

The Veteran testified that his sleep apnea worsened over time and was different than when he was originally diagnosed, as he now needed the CPAP machine all the time.  The Veteran's wife testified that he did not have the CPAP machine until she brought it to him at the end of January, prior to his deployment.  When the Veteran returned home, she noted that his sleep quality had deteriorated and "he just could not get through the night without having the machine on."  She also testified that the Veteran's neck size was 15 and one half inches when he was measured in December and when he came back, his neck size had increased such that he wore a different size shirt.  She indicated that increased neck size was a sign of sleep apnea.  

The Board finds that although the Veteran credibly reports that he was not able to use the CPAP machine most of the time during service, he underwent a sleep study in December 2003 which led to the prescription of a CPAP on December 29, 2003. 
The Veteran commenced his period of active service on January 3, 2004.  His wife brought the prescribed CPAP machine to him at the end of January, prior to his deployment.  He was provided a profile which indicated that should be around electrical current at all times so he could use the CPAP machine.  As the private physician stated in December 2003 that a CPAP machine was required for treatment of sleep apnea, the disability level of the sleep apnea was factually ascertainable at entry to active service in January 2004 and falls squarely under the criteria required for a 50 percent evaluation.  

The Board determined in a January 2011 decision that sleep apnea at least as likely as not worsened during active service and granted service connection.  The Board considered the August 2006 opinion of a private physician that there was "little doubt that going for a couple of years without being able to use his CPAP probably had some adverse effect upon [the Veteran's] health, although hopefully nothing permanent.  This however will never be able to be determined with certainty."  The Board also considered the Veteran's testimony that his sleep apnea worsened while on active duty, causing him tiredness and sleep problems during his deployment.  The Board also considered the November 2009 VA examiner's opinion that there was no clear and unmistakable evidence that the disability was not worsened beyond its normal progression during active service and the June 2005 medical separation from service due to obstructive sleep apnea.  

However, the Board finds that the level of aggravation due to service does not approach the symptoms required for the next, higher rating of 100 percent (namely, chronic respiratory failure with carbon dioxide retention or cor pulmonale or requiring a tracheostomy).  The evidence of record does not show that such manifestations are currently present.

As such, the medical evidence shows that the Veteran required the use of a CPAP machine prior to and after aggravation by service and thus had a 50 percent rating prior to aggravation by service, which must be deducted under 38 C.F.R. § 3.322.  Thus, a noncompensable rating is warranted by operation of 38 C.F.R. § 3.322.

In accordance with AB v. Brown, 6 Vet. App. 35 (1993), the Board examines the rating criteria for the highest possible rating for the Diagnostic Code.  However, the Veteran is not entitled to a higher rating as there is no lay or medical evidence of chronic respiratory failure with carbon dioxide retention, cor pulmonale or the need for a tracheostomy.  Therefore the Veteran's condition does not warrant a 100 percent rating under Diagnostic Code 6847. 

The Board has reviewed the remaining diagnostic codes relating to disabilities or diseases of the respiratory system, but finds that they are inapplicable in this case.  See 38 C.F.R. § 4.97, Diagnostic Codes 6502-6846.  The Board also notes that there is no lay or medical of record to suggest a basis for a staged rating in this appeal.  As such, assignment of additional staged ratings is not warranted.  See Fenderson.  The evidence of record does not show any period of time where the Veteran had the symptoms, or more closely approximated the symptoms, contemplated in the 100 percent disability rating of Diagnostic Code 6847. 

The Veteran asserts that a deduction in rating is not warranted as he had received orders to report for active duty prior to the diagnosis of sleep apnea.  However, the DD Form 214 shows that he entered active duty on January 3, 2004, which is after the physician's diagnosis of sleep apnea and prescribed use of a CPAP machine.  Pursuant to 38 C.F.R. § 4.22, the rating will reflect only the degree of disability over and above the degree existing at the time of entrance into active service.  Therefore, the Board unfortunately cannot grant the benefits sought on that basis.
  
The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b) (1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  

According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b) (1); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court set forth a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, as a threshold issue, the Board must determine whether the veteran's disability picture is contemplated by the rating schedule.  If so, the rating schedule is adequate and an extraschedular referral is not necessary.  If, however, the veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second step of the inquiry, that is whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  These include marked interference with employment and frequent periods of hospitalization.  Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, a veteran's disability picture requires the assignment of an extraschedular rating.

Here, the currently assigned 50 percent rating contemplates the need for a CPAP machine.  The Veteran testified that with the CPAP machine he is able to get a good night's sleep.  The Veteran does not describe any exceptional or unusual symptoms.  VA's Rating Schedule allows for a higher schedular rating still, but the Veteran does not meet or more closely approximate those symptoms.  As the Veteran's disability picture is contemplated by the rating schedule, the threshold issue under Thun is not met and any further consideration of governing norms or referral to the appropriate VA officials for extraschedular consideration is not necessary.

In short, the evidence does not support the proposition that the Veteran's sleep apnea presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and to warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1).  Thus, referral of this issue to the appropriate VA officials for consideration of extraschedular evaluations is not warranted in this case.

Additionally, the Board notes that the Court held in Rice v. Shinseki, 22 Vet. App. 447 (2009) that every claim for a higher rating includes a claim for a total rating based on individual unemployability (TDIU) where a Veteran claims that his service-connected disability prevents him from working.  The record shows that the Veteran was employed during the appellate period and he has not asserted that he is unemployable as a result of sleep apneal.  As such, the Board finds that Rice is not applicable to the current appeal.  Thus, any further discussion of an issue of entitlement to TDIU is not necessary.  See Rice, supra.


ORDER

Entitlement to an initial compensable disability rating for sleep apnea is denied.


____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


